DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on July 15th, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 13) and nonelected invention (claims 14-18), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 15th, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey (U.S. Publication 2012/0226094) in view of Colliou (U.S. Publication 2004/0243211).
Ritchey discloses a device comprising a first sensor (element 45 and sensor 25 combination) configured to be attached to a surgical nail (elements 45 and 25 are configured to be attached to a surgical nail 17), a second sensor (sensor 50; page 4 paragraph 37) configured to be attached to a surgical drill (page 4 paragraph 37), and a magnetic field generator (42) comprising a plurality of coils (pages 3 and 4 paragraphs 35 and 36), wherein the coils generate a magnetic field gradient within a volume of a surgical space such that the magnetic field gradient has a unique field value at each spatial location (the coils generate a magnetic reference coordinate system, which means each spatial location would have a unique field value). The first sensor includes a first magnetic sensor (25) configured to detect a first magnetic field value, a first integrated circuit chip configured to process data from the first magnetic sensor (page 4 paragraph 36 states that sensor 25 produces output signals based on the magnetic field, wherein processing of the sequence of output signals enables determination of the position of the sensor. Therefore, some form of integrated chip/processor must be in the sensor in order to measure the magnetic field and create an output signal based on the magnetic field), and a communications module (page 5 paragraphs 44-48; the sensor is part of the intramedullary nail and connected to the communications circuit by leads) configured to transmit data processed by the first integrated circuit chip based on the first magnetic field. The second sensor includes a second magnetic sensor (50) configured to detect a second magnetic field value, a second integrated circuit chip (page 4 paragraph 37 states sensor 50 has a similar or identical construction to sensor 25) configured to process data from the second magnetic sensor (page 4 paragraph 41 states sensors 25 and 50 are configured to output signals that allow the positions of the 
	Regarding the communications modules of the sensors including RF coils, Ritchey discloses a device as discussed above comprising magnetic sensors including communications modules in order to wirelessly transmit data to an external control unit (page 4 paragraph 36). Colliou teaches a device comprising sensors and an integrated circuit, i.e. the device is programmable and therefore includes a programmable integrated circuit (page 11 paragraph 129 and page 12 paragraphs 129 and 136), having a communications module, wherein the communications modules include an RF coil configured to wirelessly transmit data to an external control unit. Because both the device of Ritchey and the device of Colliou disclose sensors comprising communications modules, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the communications modules of Ritchey for the communications modules of Colliou in order achieve the predictable result of wirelessly transmitting data to an external control unit.  
	Regarding the sensors having a magnetic field resolution of at least 3.1 pT, an average power consumption of less than 10 pW, and a field measurement dynamic range of plus or minus 35 mT for each axis, these are known working parameters 
Regarding the magnetic field gradient being 30 mT/m, the magnetic field gradient is one of a plurality of known properties controllable by programmable magnets to effect the geometry of a magnetic field (see Keller (U.S. Patent 10,635,172) column 4 lines 22-44). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Ritchey as modified by Calliou wherein the magnetic field gradient is 30 mT/m, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchey (U.S. Publication 2012/0226094) in view of Colliou (U.S. Publication 2004/0243211) further in view of Lupin (U.S. Publication 2004/0116772).
The device of Ritchey as modified by Colliou discloses the invention as claimed except for the RF coil being configured to transmit data and wirelessly receive power. . 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchey (U.S. Publication 2012/0226094) in view of Colliou (U.S. Publication 2004/0243211) further in view of Hollstien (U.S. Publication 2005/0070916) and in view of Acker (U.S. Patent 5,558,091).
The device of Ritchey as modified by Colliou discloses the invention as claimed except for the magnetic sensors being Hall sensors and the magnetic field gradient being monotonic. 
Regarding the magnetic sensors being Hall sensors, the device of Ritchey as modified by Colliou discloses a device comprising magnetic sensors in order to detect the position of surgical devices in a magnetic field. Hollstien teaches a device comprising magnetic sensors in order to detect the position of surgical devices in a magnetic field, wherein the magnetic sensors are Hall sensors capable of sensing magnetic fields in three dimensions (page 2 paragraph 11). It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the magnetic sensors of the device of Ritchey as modified by Colliou with the magnetic 
Regarding the magnetic field gradient being monotonic, Acker teaches a device comprising a magnetic field generator and three dimensional magnetic sensors (column 2 lines 63-67), such as Hall sensors (column 10 lines 11-15), wherein the magnet field generator produces a magnetic field with a monotonic gradient, i.e. the field is substantially linear with a uniform gradient along each axis providing unique values at each location along each axis (column 12 lines 5-65), in order to provide an accurate three dimensional position and orientation of magnetic sensors in the magnetic field. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Ritchey as modified by Calliou wherein the magnetic field includes a monotonic gradient in order to provide an accurate three dimensional position and orientation of magnetic sensors in a magnetic field. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchey (U.S. Publication 2012/0226094) in view of Colliou (U.S. Publication 2004/0243211) further in view of Arms (U.S. Publication 2002/0050925).
The device of Ritchey as modified by Colliou discloses the invention as claimed except for the first integrated chip being configured to time multiplex power to the first sensor and the first coil. Arms teaches a device comprising integrated chip, wherein the integrated chip is configured to multiplex power between different modules of the integrated chip (page 4 paragraph 45 and claim 6) in order to significantly reduce size, complexity, cost, and power usage of the integrated chip. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the . 
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775